DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered. 
Claim Status
Claims 1-22 are currently pending in this application.  Claim 1 is amended. Claims 21-22 are added.
Response to Amendments/Arguments
Applicant's amendment and arguments filed 9/14/2022 with regard to rejection of present claims 1-15 and 19-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci et al. (WO 2013/032970; “Grenci”) in view of Murakami et al. (US 6,063,848; “Murakami”) have been fully considered and are persuasive.  Therefore, the previous rejection based on Grenci in view of Murakami has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grenci. Grenci is relied upon based on a different interpretation of Grenci, as explained in details in the body of the rejection. 
The rejections below are updated to address the present claims. Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 Claims 1-10, 15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci et al. (WO 2013/032970; “Grenci”)”). 
Regarding claims 1 and 9-10, Grenci teaches a polymer composition suitable for making various molded parts including compact camera module (para [0051]-[0059]). Grenci teaches a compact camera module (500, para [0059], Fig. 13) that comprises a molded part (base 506) (para [0059], Fig. 13) having a thickness of about 500 micrometers or less (page 55, lines 1-7, also para [0051]), and meeting the claimed thickness limitations. 
 
    PNG
    media_image1.png
    453
    473
    media_image1.png
    Greyscale

Grenci teaches its molded part is formed from a polymer composition comprises: 
 - a thermotropic liquid crystalline polymer (para [0011]); wherein liquid crystalline polymers constitute from about 30 wt. % to about 95 wt. % of the composition (para [0037]), which overlaps with the instantly claimed about 55 wt. % to about 95 wt. of the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Grenci teaches its molded part is formed from a polymer composition may further comprise additional additives as desired, of which the suitable additives include mica (para [0041]).
Grenci teaches its molded part is formed from a polymer composition further comprises a fibrous filler that is of a plurality of fibers comprising mineral fibers (para [0038], and Grenci teaches suitable fibrous filler include glass fiber, ceramic fiber, which are non-metal inorganic fibers and thus are considered being mineral fibers meeting the claimed limitations). 
Grenci teaches suitable fibrous filler/mineral fibers are employed in amount of about 2 wt. % to about 40 wt. % of the polymer composition (para [0039]), which range overlaps with the instantly claimed range of 5% to 40% of claim 1.  Grenci further teaches suitable fibrous filler/mineral fibers are those having an aspect ratio of from about 2 to about 50 (para [0039]), which overlaps with the instantly claimed range of about 4 to about 15 of instant claim 9.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Grenci teaches the suitable mineral fillers are those having average fiber diameter of 10 to 35 micrometers (para [0039]), which overlaps with the instantly claimed range of about 1 to about 35 micrometers of claim 1, and overlaps with the instantly claimed range of about 3 to about 15 micrometers of claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Regarding claim 2, Grenci teaches in its compact camera module (500, para [0059], Fig. 13), the base has a thickness of about 500 micrometers or less (page 55, lines 1-7, also para [0051]), which overlaps with the instantly claimed range of 100 to 450 micrometers.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Regarding claim 3, Grenci teaches in its compact camera module (500, para [0059], Fig. 13), wherein liquid crystalline polymers constitute from about 30 wt. % to about 95 wt. % of the composition (para [0037]), which overlaps with the instantly claimed about 55 wt. % to about 80 wt. of the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Regarding claim 4, Grenci teaches the liquid crystalline polymer contains aromatic ester repeating units (para [0015]). 
 Regarding claim 5, Grenci teaches that the aromatic ester repeating units are aromatic dicarboxylic acid repeating units, aromatic hydroxycarboxylic acid repeating units, or a combination thereof (para [0015]). 
 Regarding claim 6, Grenci teaches that the polymer further contains aromatic diol repeating units (para [0014]). 
 Regarding claim 7, Grenci teaches that the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid, and/or terephthalic acid (para [0015]), meeting the claimed limitations. 
 Regarding claim 8, modified Grenci as discussed above in rejection to claim 1, teaches a polymer composition includes mineral fibers (i.e., all mineral fibers, which is considered as meeting the claimed limitation of at least 60% by volume of claim 8) having have a diameter of about 0.1 to 8.0 micrometers (as taught by Murakami, col 1, lines 54-56 of Murakami), which overlaps with the instantly claimed range of about 1 to about 35.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
- a plurality of mineral fibers (the mineral filler of Grenci, para [0041], and Grenci teaches suitable mineral filler includes silicate, wollastonite, which is the same mineral fibers as that of the instant application, see instant claims 11-13, i.e., mineral fiber is derived from silicate, that is an inosilicate that includes wollastonite). 
Regarding claim 15, Grenci teaches its polymer composition further comprising a conductive filler (carbon black), glass filler, clay mineral, or a combination thereof (para [0041], [0042]).
Regarding claim 19, Grenci teaches its polymer composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No, 11443 at a shear rate of 1000 seconds-1 and temperature that is 20 °C above the melting temperature of the composition (para [0012]), meeting claimed limitations. 
Regarding claim 20, as discussed above in rejection to claim 1, the polymer composition of modified Grenci and the instantly claimed polymer composition are identical or substantially identical in composition (as discussed in rejection to claim 1, contains the same thermotropic liquid crystalline polymer, and the same mica, and same plurality of mineral fibers of same width and same amount), thus, absent a showing to the contrary, it is expected that the base and the barrel of the compact camera module of modified Grenci (i.e., that are made of the polymer composition) would possess the same or similar properties as the instantly claimed the base and the barrel, such as having a surface glossiness of about 35% or more as recited in instant claim 20.  Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112. 
Claims 11-14 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci as applied to claim 1 above, in view of Murakami et al. (US 6,063,848; “Murakami”). 
The limitations of claim 1 are taught by Grenci as discussed above. 
Regarding claims 11-13 and 21-22, Grenci teaches the inclusion of fibrous fillers that are of mineral fibers (para [0038]), but Grenci does not specifically teach using the specific mineral fibers as instantly claimed in claims 11-13 (i.e., the mineral fibers include fibers derived from a silicate, that is inosilicate, that is wollastonite). 
 In the same field of liquid crystalline polymer composition for molded article, Murakami teaches a liquid crystalline polymer composition comprising plural fibrous fillers that are of various suitable inorganic fibers, i.e., mineral fibers (col. 1, lines 5-10, and lines 43-50, col. 3, lines 52-67). Murakami teaches inorganic fibers, i.e., mineral fibers such as sulfate, silicate, wollastonite are among the known fibrous fillers suitable for liquid crystal polymer composition (col 4, lines 1-4, lines 25-47).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grenci in view the teachings of Murakami, to select suitable mineral fibers for liquid crystalline polymer composition of Grenci, such as wollastonite as taught by Murakami as suitable fibrous fiber fillers for liquid crystal polymer composition (col. 4, lines 1-4, lines 25-47), which would have predictable arrived at a satisfactory compact camera module that is the same as instantly claimed, as in claims 11-13. Further, such modified Grenci includes only fibrous fiber fillers that is of wollastonite (as taught by Murakami) is considered as to read on the instantly claimed compact camera module of claims 21-22, where the plurality of fibers consists of the mineral fibers (as in claim 21), and wherein the mineral fibers consist of wollastonite (as in claim 22). One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Regarding claim 14, Grenci teaches the inclusion of fibrous fillers that are of mineral fibers (para [0038]), but Grenci does not specifically teach using the specific mineral fibers as instantly claimed (i.e., the mineral fibers include a sulfate). 
 In the same field of liquid crystalline polymer composition for molded article, Murakami teaches a liquid crystalline polymer composition comprising plural fibrous fillers that are of various suitable inorganic fibers, i.e., mineral fibers (col. 1, lines 5-10, and lines 43-50, col. 3, lines 52-67). Murakami teaches inorganic fibers, i.e., mineral fibers such as sulfate are among the known fibrous fillers suitable for liquid crystal polymer composition (col. 4, lines 1-4, and line 59, magnesium sulfate).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grenci in view the teachings of Murakami, to select suitable mineral fibers for liquid crystalline polymer composition of Grenci, such as sulfate as taught by Murakami as suitable fibrous fiber fillers for liquid crystal polymer composition (col. 4, lines 1-4, and line 59), which would have predictable arrived at a satisfactory compact camera module that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci as applied to claim 1 above, further in view of Waggoner et al. (US2009/0275697, “Waggoner”).
The limitations of claim 1 are taught by Grenci as discussed above.  
Regarding claims 16-18, Grenci does not specifically teach a polymer composition with the inclusion of the functional compound, as instantly claimed. 
Waggoner relates to liquid crystalline polymer and Waggoner teaches a polymer composition obtained from treating a liquid crystalline polymer comprising one or more first dicarboxylic acids, aliphatic diesters of one or more first diols and optionally aliphatic esters of one or more hydroxycarboxylic acids with a second dicarboxylic acid to provide liquid crystalline polymers having improved properties (para [0002, 0007-0010]).  Waggoner teaches its liquid crystalline polymers having improved tensile or flexural elongation that are useful as a molding resin and suitable for various molding applications (para [0002], [0006] [0032]),
Waggoner teaches that useful dicarboxylic acids for treating the LCP include terephthalic acid, 2,6-napthalenedicarboxylic acid, isophthalic acid, 4,4'-bibenzoic acid, 2-methylterephthalic acid, and adipic acid.  Waggoner teaches preferred second dicarboxylic acids are aromatic dicarboxylic acids, in which both carboxyl groups are bound directly to an aromatic ring carbon atom ([para 0019]).  Waggoner teaches that difunctional compounds can be used in addition to the dicarboxylic acid used for the treatment of the LCP (para [0027]), and functionalities in such compounds can include hydroxy, carboxylate, ester, and primary or secondary amine, and hydroxy is preferred. Waggoner teaches useful hydroxy compounds include diols and water (para [0028]) (which is the same non-aromatic compound that is a hydrate as that of the instant application, see instant claim 18), and of the diols aromatic diols are especially preferred.  Waggoner teaches that the water can be added as a hydrate or other compound that under the process (temperature) conditions "loses" water. Such hydrates include aluminum oxide trihydrate, copper sulfate pentahydrate, barium chloride dihydrate, and calcium sulfate dihydrate ([para 0028]) and constitute from about 0.02wt% to about 2wt% of the polymer composition (table 2).  Useful aromatic diols include hydroquinone, resorcinol, 4,4'-biphenol, 2,6-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, bisphenol-A, and bisphenol-S. Such preferred aromatic diols are hydroquinone and 4,4'-biphenol, and 4,4'-biphenol is especially preferred (para 0027).  
The second dicarboxylic acids and difunctional compounds taught by Waggoner are considered as to read on the claimed functional aromatic compound of claims 16-17 and the water or hydrates read on the claimed non-aromatic compound of hydrate of claim 18.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grenci, to modify the polymer composition of Grenci (that is of liquid crystalline polymer), to include dicarboxylic acids and difunctional compounds, and the hydrates taught by Waggoner as the functional aromatic compound in the polymer composition, to provide a liquid crystalline polymers having improved tensile or flexural elongation as taught by Waggoner (para [0002], [0006] [0032]), which would have predictable arrived at a satisfactory compact camera module that is the same as instantly claimed in claims 16-18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAN LAN/Primary Examiner, Art Unit 1782